Peck, J.,
delivered the opinion of the court:
Henry West, a colored man, resident of Charleston, South Carolina, claims the proceeds of three bales of upland cotton, which it is alleged are now in the treasury.
Claimant does not show that more than two bales of his cotton were taken from him by the United States. It is proved by other than his own testimony, that this claimant did not give aid or comfort to the rebellion. About himself, he says :
“I was always a freeman. I owned cotton before the Union army came in — three bales. I bought it up in King street, out of a wagon. I do not know the man’s name. I paid for it at the time I bought it; half money and half salt. I carried it to my house in Cannon street. I kept the cotton there until the Union army came here, and they went up there and took it; the Union officers did ; they took it to the custom-house. I reported the cotton to Lieutenant Dodge. I never saw the cotton afterwards. I hid under the house a week rather than work on fortifications. I then went on the railroad and worked as fireman until about three days before the Union army came in. I did not raise any men to fight the United States. I gave the travelling Union prisoners coming here food. I gave them what little money I had off and on, coming on from Savanah here. I gave it to them to help them out. If you had seen them coming down the Savannah railroad, it would make the heart of a stone cry.”
Although his claim is for three bales of cotton, yet, inasmuch as he has faijed to trace more than two of the bales to the possession of the United States, he can only recover according to his proof. The act limits the recovery to the net proceeds of the cotton received and converted by the United States. He does not state that the Union army took three bales, and the registry kept by the United States agents only shows the receipt of two bales. His recovery will be limited by the registry, there not being any positive evidence in the record in contradiction of it.
*343The claimant will recover, as the net proceeds of two bales of cotton, the sum of $262 52, that being the amount received by the treasury, as reported to the court.